Exhibit 99.1 FOR IMMEDIATE RELEASE COUNTY BANCORP, INC. ANNOUNCES MERGER APPROVAL BY FOX RIVER VALLEY BANCORP, INC. SHAREHOLDERS AND SETS DATE FOR ANNUAL MEETING Manitowoc, WI, March 18, 2016 – County Bancorp, Inc. (Nasdaq: ICBK) ("County"), the holding company for Investors Community Bank, announced that shareholders of Fox River Valley Bancorp, Inc. (“Fox River”), the holding company for The Business Bank, have approved the merger of Fox River with and into County at a shareholder meeting held on March 17, 2016. Approval of the merger by County shareholders is not required.
